Citation Nr: 0903523	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-25 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to an effective date prior to December 19, 
2003 for assignment of a 20 percent rating for low back 
disability.

2.  Entitlement to an effective date prior to August 4, 2006 
for the grant of service connection for dental disability to 
include temporomandibular joint syndrome (TMJ). 

3.  Entitlement to a rating in excess of 20 percent for 
dental disability to include temporomandibular joint syndrome 
(TMJ). 
   
4.  Entitlement to a rating in excess of 20 percent for 
lumbar spine disability.

5.  Entitlement to service connection for headaches due to 
dental trauma.

6.  Entitlement to service connection for tinnitus due to 
dental trauma.  
 

REPRESENTATION

Appellant represented by:	American Red Cross

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2008 a Board hearing was held before the 
undersigned in Washington DC; a transcript of the hearing is 
of record.  

At the hearing the veteran raised additional claims for 
service connection for sleep apnea and entitlement to a total 
disability rating based on individual unemployability (TDIU).  
As these claims are not currently on appeal before the Board, 
they are referred to the RO for appropriate action.   

The issues of entitlement to a rating in excess of 20 percent 
for lumbar spine disability, entitlement to a rating in 
excess of 20 percent for dental disability to include 
temporomandibular joint syndrome (TMJ), entitlement to 
service connection for headaches due to dental trauma and 
entitlement to service connection for tinnitus due to dental 
trauma are addressed in the REMAND portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any action is required on his part.  


FINDINGS OF FACT

1.  It is reasonably established that the veteran's low back 
disability became manifest to a 20 percent degree as of July 
21, 1998, the effective date for the award of service 
connection for low back disability.   

2.  The presence of the veteran's TMJ is first factually 
ascertainable from the record in February 2007.      

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of July 
21, 1998 (but no earlier) for the assignment of a 20 percent 
rating for low back disability are met.  38 U.S.C.A. § 5110 
(2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400 (2008); 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5295 (2002).
   
2.  The criteria for entitlement to an effective date prior 
to August 4, 2006 for service connection for dental 
disability to include temporomandibular joint syndrome (TMJ) 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.155(a), 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran's claims for earlier 
effective dates necessarily involve situations where service 
connection for the underlying disabilities (i.e. low back 
disability and dental disability) has already been granted.   
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. 473, 490-91.  Thus, because service 
connection for low back disability and dental disability has 
already been proven, VA's duty to notify in regard to the 
claims for earlier effective dates has already been 
satisfied.  Additionally, in a November 2007 letter, the RO 
provided notice regarding criteria for assigning effective 
dates of awards in accordance with Dingess.  19 Vet. App. 473 
(2006).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond and to supplement the record after notice was given.  
The Board does not find that any additional notice provided 
to the veteran would have produced any additional evidence or 
argument pertinent to this claim.    Accordingly, the Board 
does not find that any technical notice deficiency that may 
have occurred affected the essential fairness of the 
adjudication.   See Sanders v. Nicholson, 487 F. 3d 881 (Fed. 
Cir. 2007).   

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Additionally, the veteran 
was provided with VA examinations.    The veteran has not 
identified any additional available evidence pertinent to 
this claim.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

In a July 1965 decision service connection was awarded for 
dental treatment purposes as a result of trauma in service to 
teeth 6, 7 and 8.  

An October 1984 rating decision awarded service connection 
for a scar (rated noncompensable) on the lower lip as a 
residual of injury to the mouth in service.  No other 
residuals of the injury to the mouth were noted.  A 
subsequent December 1984 decision noted that there was no 
evidence that the veteran's lost teeth (i.e. 6,7 and 8) were 
not replaceable so there was no basis for providing service 
connected compensation for them.  

In January 1985 the veteran argued that he should be 
compensated for pain and discomfort, along with the 
disfigurement of the lip from his mouth injury.  

In a February 1986 decision the Board found that residuals of 
the veteran's mouth injury were manifested by some absent 
teeth and a scar that was no more than slightly disfiguring.  
The Board then concluded that the residuals of the mouth 
injury were noncompensably disabling.  

In June 1998 the veteran wrote a letter to his Senator, 
indicating that he had received head and mouth trauma in 
service resulting in bad headaches and the loss of teeth.  

A July 1999 VA progress note indicates that the veteran had a 
long history of episodic back pain.  He was complaining of 
severe pain since the day before characterized by inability 
to move his back.  He had had similar episodes for the past 
couple of years.  He was using ibuprofen without relief.  
Physical examination showed pain with flexion of the back.  
The diagnostic assessment was acute back pain due to muscle 
spasm.  A July 1999 follow up note shows that the veteran had 
been treated with ibuprofen and flexeril for the past week 
and the pain had decreased from 10/10 to 6/10.  The pain was 
worse with sitting and relieved with standing and movement.  
The diagnostic assessment was lower back pain, 
musculoskeletal in origin.  He was instructed to continue 
taking the Flexeril and Ibuprofen and then once the pain 
decreased to take them on an as needed basis.  

In a September 1999 letter the veteran indicated that he had 
been complaining for years to receive compensation for trauma 
to his mouth, head and back.  The veteran indicated that in 
the accident in service his face received cuts and tissue 
damage and he also received a head injury as a result of 
being knocked out.  

At a March 2000 scars examination it was noted that the 
veteran was involved in a motor vehicle accident in service 
and that upper incisors and canines were knocked out, dental 
crowns were fitted and the trauma resulted in laceration to 
the lower lip border and the right/middle upper gingiva.  
Physical examination showed that the scar did not impair 
speech/eating/chewing.  The diagnoses were lower lip 
traumatic scar, healed and intact and right gingival scar, 
healed and intact.  The veteran noted that he experienced 
pain upon chewing.  

In a July 2000 statement the veteran indicated that he wanted 
reevaluation of his dental trauma due to accident in service 
and noted that he did experience pain on chewing.

In a September 2000 rating decision, the RO continued the 
noncompensable rating for the veteran's scar as a residual of 
his mouth injury and denied the veteran's claim for service 
connection of entitlement to service connection for low back 
disability as not well grounded.

In a January 2002 statement, the veteran indicated that his 
service connected dental problems should include problems 
with his teeth and gums resulting from a bridge that was 
given to him by the VA hospital for replacement of missing 
teeth.  

VA dental records from January 2002 to April 2002 show that 
the veteran received a replacement bridge.  

In a June 2003 statement the veteran noted that his car 
accident in service resulted in facial bleeding and pain.  A 
significant amount of gum tissue was destroyed, teeth were 
missing, his lips required stitches and he had pain 
everywhere.  He still suffered with headaches and chronic 
back pain.  

An October 2003 letter from A.H., M.D. indicated that the 
veteran had been in Dr. H.'s office for probable evaluation 
of dental problems sustained in the accident in service.  Dr. 
H. noted that the veteran sustained multiple avulsions of his 
upper and lower dental plate, which required fairly extensive 
treatment and evaluation.  Up until the present the veteran 
had had significant low back discomfort as well as a problem 
with the upper dentures.  He also had marked malocclusion, 
which caused some problems with mastication of his food.  In 
addition, he had significant lower dental pain, some 
recurrent gingivitis, generalized and diffuse orthodontic 
problems and required major dental work to his lower dental 
plate.  

On November 2003 VA low back examination the diagnosis was 
spurring and degeneration of the lumbar spine.  The veteran 
reported that he had chronic low back pain aggravated by 
activity such as bending and lifting.  At times he had pain 
in both buttocks.  He had not had any incapacitating 
episodes.  Physical examination showed some straightening of 
the lumbar lordosis.  There was reduced range of motion due 
to pain resulting in forward flexion of 70 degrees, backward 
extension of 20 degrees, lateral flexion of 30 degrees 
bilaterally and rotation of 30 degrees bilaterally.  

A December 2003 private progress note shows that the veteran 
sought medical attention after hurting his back moving a 
passenger's bag.  The veteran described localized, sharp 
constant back pain, which increased with range of motion at 
the waist and improved at rest.  The veteran denied radicular 
symptoms.  Physical examination showed markedly decreased 
lumbar spine range of motion in all planes with pain.  Tissue 
texture change consistent with spasm was palpated.  X-ray 
showed possible mild narrowing at L4-L5.  The diagnostic 
assessment was lumbar strain.  

A follow up December 2003 progress note also shows a 
diagnoses of lumbar strain and lumbar pain.  The veteran 
reported acute, moderate, aching, burning, intermittent sharp 
and throbbing pain, worse after activity and worse at night.  
The pain intensity level was 4/10.  The pain did not radiate 
and there was associated stiffness, difficulty walking and 
limited movement.  The veteran denied sensory loss, weakness 
or radicular symptoms.  Physical examination showed 2+ 
tenderness in the lower back L4-S1.  There was no radicular 
leg pain.  The veteran had made minimal improvement with 
conservative treatment and was not working.  

A January 2004 rating decision granted service connection for 
low back disability and assigned a 10 percent rating 
effective August 19, 1998, the date the veteran was initially 
found to have filed a claim for service connection.   

In a November 2004 statement the veteran indicated that since 
his accident in service he had had frequent problems such as 
ringing in his ears, headaches and jaw popping.   

On December 2004 VA examination the diagnostic impressions 
were degenerative disc disease, lumbar spine and 
osteoarthritis of the lumbar spine.  The veteran reported low 
back pain on a daily basis across all of his back with some 
radiation down into his right leg more than the left leg.  He 
worked as a bus driver, which was difficult due to the back 
pain but he had to work through it.  He missed 5 to 6 days of 
work per year due to the back pain.  He was able to perform 
his activities of daily living and did chores around the 
house even though it was quite painful.  He said he could not 
afford to have anyone come and help with the chores.  
Repetitive use did cause flare-ups, which included worsened 
pain, decreased range of motion and inability to perform 
lifting maneuvers.  

Physical examination showed only 40 degrees flexion before 
the veteran was limited by back pain.  Extension was to 20 
degrees, lateral flexion was to 20 degrees in each direction, 
also limited by pain and twisting motions did not seem to 
bother the veteran.  The examiner did not find any spasm.  
The veteran did have weakness, painful motion and tenderness.  
X-rays showed considerable loss of disc space at L4-L5 with 
adjacent bone spurring and degenerative changes in the facet 
joints as well.

In a December 2005 rating decision the RO granted an 
increased (20 percent) rating for low back disability, 
effective December 4, 2004, the date of the aforementioned VA 
examination. 

In an April 2006 Notice of Disagreement, the veteran 
requested an earlier effective date for the 20 percent rating 
for low back disability. 

In a July 2006 decision the RO granted an earlier effective 
date of July 21, 1998 for service connection for low back 
disability, noting that VA had actually received a claim for 
service connection for low back disability from the veteran 
on that date.    

In his August 2006 claim the veteran indicated that years ago 
he had suffered severe trauma to his jaw and mouth while 
serving in the military.   He noted that his jaw hurt when 
eating some foods.  In a later August 2006 statement the 
veteran indicated that he was suffering from TMJ disease, 
which was causing his headaches and ringing in his ears.  His 
jaw clicked and was painful.

An August 2006 statement of the case (SOC) granted an earlier 
effective date of December 19, 2003 for the 20 percent rating 
for the veteran's low back disability.    

In a separate August 2006 statement the veteran's 
representative indicated the veteran's contention that the 20 
percent rating for lumbar spine disability should have been 
effective as of August 1, 1998. 

A February 2007 private medical record shows a pertinent 
diagnostic impression of TMJ, new.  It was noted that the 
right temporomandibular joint was tender.     

An April 2007 VA dental examination showed that the veteran 
deviated to the left when opening and that the left Pterigold 
was tender to palpation.  The veteran's mouth was also tight 
on opening.  It was noted that the veteran's physician had 
prescribed a bite wafer for him and also referred him to the 
sleep center for a sleep study.  The veteran was instructed 
to wear the bite wafer at night, and in the day, in times of 
discomfort or stress.  A May 2007 follow up dental progress 
note shows that the veteran reported that when he wore the 
bite wafer he could tell that he was not grinding his teeth 
as much and his jaw would feel better when he woke up in the 
morning.

On July 2007 VA examination the pertinent diagnostic 
impressions were left sided temporomandibular joint disease, 
acute and chronic, loss of teeth, acquired, pain to face and 
jaws and irregular mandibular movements.  The veteran had a 
chief complaint of headaches.  These were attributed to a 
temporomandibular dysfunction.  He was being treated by a 
private physician for the TMJ.  A bite opener was made and 
the veteran's headaches subsided.  Physical examination 
showed that right lateral excursion of the mandible was 5 mm, 
left lateral excursion was 6 mm, vertical excursion was 30.6 
mm with the onset of pain in the left temporomandibular joint 
and protrusive excursion of the mandible was 6 mm.  There was 
no speech interference but there was some masticatory 
interference due to the pain of the left side.  There was no 
displacement of the mandible and occlusion was normal.  There 
was no muscle injury.  Teeth 6, 7 and 8 were under a bridge 
and tooth 3 was missing and had not been replaced.  The only 
non-replaceable tooth was tooth 1 and the veteran had not 
incurred any bone loss.  There was also no loss of sensation.  
There was moderate internal pterygoid muscle pain on the 
right side of the face, pain upon opening the jaw, severe 
pain to the left temporomandibular joint upon palpation, 
crepitation to the temporomandibular joint upon opening and 
the mandible moved to the veteran's right upon opening.  The 
examiner commented that the veteran had radiographic evidence 
of TMJ problems.  He was being treated and the bite opening 
appliance had been made.  The TMJ of the veteran may have 
been contributing to his headaches.

An August 2007 rating decision awarded service connection for 
TMJ and assigned a 20 percent rating effective August 4, 
2006, the date his claim for service connection for TMJ was 
received.     

In a September 2007 Notice of Disagreement the veteran 
contended that the effective date for the award of service 
connection for TMJ should go back to 1998 as he had received 
an examination in Washington DC around that time, which 
produced findings identical to the July 2007 examination.     

An April 2008 Report of Contact shows that the veteran 
reported that he wished the effective date of the 20 percent 
rating for low back disability to date to July 21, 1998, the 
date of his initial 10 percent rating.  

In a September 2008 letter, a private treating physician, Dr. 
H., noted that the veteran had been under his care since 2001 
for general medical problems.  Dr. H indicated that in 2004 
he had determined that the veteran's back problem was more 
severe because of limited range of motion and chronic 
exacerbations resulting in occasional periods of 
incapacitation.  Dr. H. felt that the veteran should have had 
at least a 20 percent rating dating to 1998 and noted that 
over the past 10 years the veteran's condition had worsened 
and it was anticipated that it would decline further.  

At his September 2008 hearing the veteran indicated that he 
felt that he deserved an earlier effective date for his TMJ 
because he was diagnosed as having TMJ back in 1998.  He did 
not think that the doctor who provided the diagnosis put it 
in writing but he had been thoroughly examined, including X-
rays and had received the diagnosis.  He also noted that he 
had been having problems with his jaw since his car accident 
in 1968.  Regarding his low back disability he also noted 
that he had experienced back problems since 1968.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.
 
In a claim for increase of disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within 1 year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  In 
VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disability can be 
factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, there are three possible effective dates may be 
assigned depending on the facts of a particular case:

(1) If an increase in disability occurs after the claim is 
filed, the effective date is the date that the increase is 
shown to have occurred (i.e. date entitlement arose) (38 
C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year 
or less, the effective is the date that the increase is shown 
to have occurred (i.e. date that the disability is factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) If an increase in disability precedes the claim by more 
than a year, the effective date is the date that the claim is 
received.  38 C.F.R. § 3.400(o)(2); Harper, 10 Vet App at 
126.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefit sought.   To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  The report of an examination or 
hospitalization may constitute an informal claim for increase 
when the report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b)(1). 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Earlier effective date for 20 percent rating for low back 
disability

At the outset the Board notes that the effective date of the 
grant of service connection for the veteran's low back 
disability is July 21, 1998.  A 10 percent rating is assigned 
as of this date.  The veteran initially appealed the 10 
percent rating assigned but did not appeal the assigned 
effective date.  Then later, after a 20 percent rating was 
assigned, he appealed the effective date of this second 
rating, arguing that the 20 percent rating should date back 
to the award of service connection.  Thus, because the 
veteran's current effective date appeal emanates from the 
initial grant of service connection, an effective date for 
the 20 percent rating for low back disability could be 
granted effective July 21, 1998 (the effective date of 
service connection) if it is factually ascertainable that the 
disability met the criteria for a 20 percent rating.  The 
effective date for the 20 percent rating cannot precede July 
21, 1998 as the veteran has not challenged the effective date 
assigned for service connection and a general, freestanding 
claim for an earlier effective date is impermissible.  See 
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).      

The veteran's service connected low back disability 
encompasses lumbar strain and degenerative disc disease.  The 
criteria for rating disabilities of the spine were revised, 
effective September 23, 2002 and September 26, 2003, 
respectively.  In determining the appropriate effective date 
for the assigned 20 percent rating, the Board must consider 
all applicable rating criteria.  Prior to September 23, 2002, 
the veteran could be rated under only the old criteria.  From 
their effective dates, the veteran is entitled to a rating 
under the revised criteria.  

Prior to September 23, 2002, a 20 percent rating could be 
assigned for low back disability under Code 5292 when there 
was moderate limitation of lumbar motion; under Code 5293 for 
intervertebral disc syndrome when there was moderate disc 
disease with recurring attacks; and under Code 5295 for 
lumbosacral strain when there was muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position.  38 C.F.R. § 4.71a.  

Diagnostic Code 5293 for rating intervertebral disc syndrome 
was revised effective September 23, 2002, to provide that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  

The criteria for rating lumbar spine disability including 
intervertebral disc syndrome were again revised effective 
September 26, 2003, allowing for a rating either based on 
incapacitating episodes or under the General Formula for 
rating the disabilities of the spine.  38 C.F.R. § 4.71a, 
Codes 5235-5243 (2008).  Notably, the criteria for rating 
intervertebral disc syndrome on the basis of incapacitating 
episodes did not change from September 26, 2003.  38 C.F.R. 
§ 4.71a, Code 5243.  Under the General Formula a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Codes 5235-5243.  

Giving the veteran the benefit of the doubt, the Board finds 
that it is reasonably established that his low back 
disability was of sufficient severity to warrant a 20 percent 
rating effective July 21, 1998, the effective date of service 
connection.  Two pieces of evidence form the basis for this 
finding.  First, the July 1999 VA progress notes clearly show 
that the veteran experienced an episode in July 1999 that was 
characterized by muscle spasm and limitation of motion in all 
directions.  Also, it was noted that the veteran had had 
similar episodes over the past two years.  Second, Dr. H 
opined in his September 2008 letter that the veteran should 
have had at least a 20 percent rating going back to 1998. 

Taken together, this documentation provides a reasonable 
basis for granting a 20 percent rating under Code 5295 for 
lumbosacral strain when there is muscle spasm on extreme 
forward bending and loss of lateral spine motion.  The 
documentation of the July 1999 episode adequately 
demonstrates the necessary symptomatology for assignment of 
this 20 percent rating.  Also, the notation that the veteran 
had been having these types of episodes for two years 
reasonably establishes that the symptomatology was present as 
early as July 21, 1998.  Additionally, Dr. H's more general 
assessment reasonably supports a finding that although the 
veteran's more acute back problems were apparently episodic 
in nature, his overall level of functioning dating from July 
21, 1998 was sufficiently similar to that present in December 
2003 so as to warrant a 20 percent rating back to July 21, 
1998.  The Board is cognizant that Dr. H did was not treating 
the veteran back in July 1998 but only started treating him 
in 2001.  It appears that Dr. H had knowledge of the 
veteran's history, however and the Board has also found the 
veteran to be reasonably credible in reporting his symptoms 
of low back disability.  Accordingly, resolving reasonable 
doubt in the veteran's favor, an effective date of July 21, 
1998 for assignment of a 20 percent rating for the veteran's 
low back disability is warranted.     

Earlier effective date for the grant of service connection 
for TMJ

The award of service connection for dental disability 
presented in the August 2007 rating decision is entirely 
based on the veteran having TMJ, which has been determined to 
be related to service.  It has also been shown that the 
veteran has missing teeth from dental trauma but as these 
teeth have been shown to be replaceable (by a bridge), they 
cannot be service connected for compensation purposes, but 
only for treatment purposes.  See 38 C.F.R. § 3.381.  The 
effective date assigned by the RO for service connection for 
TMJ is August 4, 2006, the date the veteran's claim for jaw 
disability was received by VA.  

It is at least arguable that the veteran's November 2004 
statement evidenced a belief in entitlement to compensation 
for jaw disability as it indicated that the veteran had had 
jaw popping since his accident in service.   38 C.F.R. § 
3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Thus, it 
is at least arguable that the communication could be 
considered a claim for compensation for jaw disability.  Even 
if this is the case, however, the  Board does not find that 
it is factually ascertainable from the record that the 
veteran actually had jaw disability (i.e. TMJ) prior to 
receiving the "new" TMJ diagnosis in February 2007.  The 
veteran has contended that he believes he received this 
diagnosis in 1999 but there is no medical documentation of 
record to support this contention.  Also, if the veteran did 
receive such a diagnosis in 1999, it is likely that he would 
have reported this to both the private treating physician in 
February 1999 and to the July 2007 VA examiner.  The record 
does not show any such report, however.  Furthermore, 
although the Board has no reason to discount the veteran's 
own report of jaw popping, in and of itself, this report does 
not affirmatively establish the presence of actual disability 
of the jaw.  

Thus, as the effective date for either a claim of service 
connection or a claim for increase must generally be either 
the date entitlement arose or the date of the claim, 
whichever is the later, there is no basis in the record for 
awarding an effective date prior to August 4, 2006 for 
service connection for TMJ.  Although the date of the claim 
may have been as early as November 2004, the date entitlement 
arose was not until February 2007.  Consequently, whether the 
veteran's August 4, 2006 claim (or previous November 2004 
statement) is viewed as a claim of service connection or as a 
claim for increase (i.e. based on the veteran already being 
service connected for residuals of injury to the mouth in 
service, with TMJ representing an additional residual of 
injury to the mouth), there is no basis for assigning an 
effective date for compensation for TMJ prior to August 4, 
2006.  In this regard the Board notes that it would have only 
be advantageous to the veteran treat his statements (from 
November 2004 and August 2006) pertaining to jaw problems as 
claims for increase if it were demonstrated that the 
veteran's TMJ disability was manifest a year or less before 
such statements.  As this is not demonstrated in the instant 
case, whether the veteran's statements are viewed as claims 
for service connection or claims for increase does not affect 
the current outcome; because the veteran's TMJ was not 
factually ascertainable prior to February 2007, an effective 
date prior to the one already assigned (i.e. August 4, 2006) 
is not warranted.   


ORDER

Entitlement to an effective date of July 21, 1998 for 
assignment of a 20 percent rating for low back disability is 
granted.  

Entitlement to an effective date prior to August 4, 2006 for 
service connection for dental disability to include 
temporomandibular joint syndrome (TMJ) and missing teeth is 
denied.  




REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a May 2008 rating decision, the RO denied the veteran's 
claims for increased rating for low back disability and for 
service connection for headaches and tinnitus.   Although the 
veteran submitted a statement in June 2008 expressing 
disagreement with that decision, it appears that no 
subsequent statement of the case was ever issued with regard 
to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 
240 (1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that this claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal.  The Board's actions regarding this issue 
are taken to fulfill the requirements of the Court in 
Manlincon.  

Regarding the veteran's claim for increase for his service 
connected TMJ, the Board notes that veteran alleged at his 
September 2008 hearing that the disability had worsened since 
he had received a VA examination in July 2007.  Accordingly, 
the Board finds that a new VA examination is warranted prior 
to final adjudication of this claim.  Additionally, as the 
veteran has alleged additional problems secondary to the 
service connected TMJ (including headaches and sleep apnea), 
the VA examiner should provide an opinion as to whether these 
other problems are secondary to the TMJ and if so, should 
comment on their severity.      

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case to the veteran addressing the 
matters of entitlement to an increased 
rating for low back disability and 
entitlement to service connection for 
headaches and tinnitus, which  includes 
citation to all relevant laws and 
regulations pertinent to this claim.  The 
veteran must be advised of the time limit 
for filing a substantive appeal.  38 
C.F.R. § 20.302(b).  Then, only if an 
appeal is timely perfected, this issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for TMJ from 
February 2007 and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.

3.  The RO should arrange for a VA 
examination by an appropriate medical 
professional to determine the current 
severity of the veteran's TMJ disability.  
The veteran's claims folder should be 
made available for review by the examiner 
(who should have available the criteria 
for rating TMJ disability) in conjunction 
with the examination.  Any indicated 
tests should be performed.  The examiner 
should specifically measure and document 
the veteran's inter-incisal range and 
range of lateral excursion and should 
comment on any malunion, nonunion or 
displacement of the mandible or maxilla 
and any bone loss.  The examiner should 
also comment on  any functional loss due 
to pain, weakness, incoordination or 
fatigue experienced by the veteran as a 
result of the TMJ.  Additionally, the 
examiner should provide an opinion 
regarding the likely etiology of the 
veteran's headaches, tinnitus and sleep 
apnea.  In particular, the examiner 
should indicate whether each of these 
disabilities is at least as likely as not 
(i.e. a 50 percent chance or greater) 
related to the veteran's service 
connected TMJ.  If the examiner does 
determine that any of these disabilities 
are secondary to the TMJ, he should 
comment on their severity.  The examiner 
should explain the rationale for the 
opinions given and should provide the 
opinions even if they require resort to 
speculation.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


